Citation Nr: 9920377	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased apportioned share of the 
veteran's VA compensation benefits, on behalf of his minor 
children, [redacted] and [redacted].


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 Special 
Apportionment Decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin, which 
granted an apportionment of the veteran's VA compensation 
benefits in the amount of $200 per month for his two minor 
children.  

The appellant is the mother of the veteran's two minor 
children; the children reside with the appellant.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran is in receipt of VA compensation including 
additional amounts for his minor children, [redacted] and 
[redacted], as dependents.

3.  The record does not indicate that the veteran is 
reasonably contributing to his minor children's support and 
expenses.

4.  Effective April 1, 1997, an apportioned share of the 
veteran's benefits in a monthly amount of $200.00 was awarded 
on behalf of the veteran's two minor children.

5.  At the time of the appellant's claim for apportionment, 
her monthly expenses exceeded her monthly income by 
approximately $166.00.

6.  The appellant has not demonstrated financial hardship 
that warrants an increased apportioned share of the veteran's 
compensation benefits.


CONCLUSION OF LAW

The requirements for an increased apportioned share of the 
veteran's VA compensation benefits on behalf of the veteran's 
minor children have not been met.  38 U.S.C.A. §§ 5107, 5307 
(West 1991); 38 C.F.R. §§ 3.102, 3.450, 3.451 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for an 
increased apportioned share of the veteran's VA compensation 
benefits, on behalf of the veteran's two minor children. 

Initially, the Board notes that a claim for an apportionment 
is a "contested claim," which is subject to special 
procedural regulations.  Pursuant to 38 C.F.R. § 19.102 
(1998), when a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment of potential payment of the 
benefit which is the subject of the contested claim.  See 
38 U.S.C.A. § 7105A (West 1991).  In the present case, it 
does not appear that the veteran has been provided with a 
copy of the content of the appellant's substantive appeal, 
received in January 1998.  However, the Board has reviewed 
the content of that appeal, and finds that it essentially 
reiterates the appellant's contentions that were previously 
of record and, as such, contain no additional information 
which could directly affect the payment or potential payment 
of the benefits in question.  Further, the Board notes that 
all interested parties, including the veteran and his 
representative were provided with information regarding the 
appellant's claim, the appellant's favorable apportionment 
decision, and a copy of the statement of the case.  The 
veteran has not responded to any correspondence from the RO 
including requests for financial information.  As such, the 
Board finds that there is no prejudice to the veteran in 
proceeding with this appeal.  

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.451.  In this regard, the law 
provides that without regard to any other provision regarding 
apportionment, where hardship is shown to exist, benefits may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  In determining the 
basis for a special apportionment, consideration will be 
given to such factors as:  1) the amount of VA benefits 
payable; 2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
and 3) special needs of the veteran, his or her dependents, 
and the apportionment claimants.  Id.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  Id.  The special apportionment was 
apparently meant to provide for an apportionment in 
situations where the veteran is reasonably discharging his 
responsibility for the support of his dependents, but special 
circumstances exist which warrant giving the dependents 
additional support.

In the present case, the parties' two minor children were 
born on June 18, 1988, and July 23, 1991.  It does not appear 
from the record that the veteran and the appellant were ever 
married, and the minor children appear to be residing with 
the appellant.  A review of the record reveals that pursuant 
to an October 1997 Special Apportionment Decision, an 
apportioned share of the veteran's VA compensation benefits 
was awarded on behalf of the parties' two minor children, in 
a total amount of $200.00 per month, effective from April 1, 
1997.  The appellant disagreed with that determination, 
contending that she should be granted a total apportionment 
of $400.00 per month, representing $200.00 per child.  She 
claims that the veteran is not providing any other financial 
support for the children.

The appellant filed an initial claim for an apportionment of 
the veteran's VA benefits in March 1997.  At that time, she 
also enclosed a copy of her monthly finances.  She indicated 
that her monthly income totaled $1216.00, consisting of the 
following amounts:  Social Security benefits, $1100.00; AFDC, 
$116.00.  Her monthly expenses totaled $1382.00, consisting 
of the following:  rent/mortgage, $460.00; credit card, 
$50.00; food, $350.00; school, $50.00; electric, $25.00; car 
expenses, $100.00; telephone, $50.00; heat, $57.00; life 
insurance, $15.00; clothing, $150.00; and household, $75.00.  
As such, her total reported monthly expenses exceeded her 
total monthly income by $166.00.

By VA letter dated in August 1997, the veteran was requested 
to provide an updated report of his monthly finances, but he 
did not respond to the RO's request.  At that time, his 
monthly VA award was $2060.00.

The Board has thoroughly reviewed the evidence of record, but 
concludes that the preponderance of the evidence is against 
the appellant's claim for an increased apportioned share of 
the veteran's VA compensation benefits, on behalf of the 
minor children.  The initial issue is whether the veteran is 
reasonably discharging his responsibility for [redacted] and 
[redacted].  A review of the record does not indicate that the 
veteran is providing any financial support for the minor 
children in this case.  The appellant has reported in January 
1998 that she has never received child support payments from 
the veteran for the children.  Further, in a March 1997 
financial statement, the appellant indicated that for an 
unspecified holiday, the veteran bought both of the children 
two outfits and arcade games, but that the remainder of the 
year the veteran did not give his children any gifts or 
support.  The veteran has not submitted any information or 
documentation indicating otherwise.  Therefore, it cannot be 
said that the veteran is reasonably discharging his 
responsibility for his minor children.  The Board notes 
further, that the veteran is receiving additional 
compensation for his two minor children and the RO has 
specifically indicated that he receives $136 per month for 
the two children.  In this regard, an apportionment of the 
veteran's VA compensation in the amount of $100 per child is 
deemed appropriate.  

The record reflects that at the time of the appellant's claim 
for an apportionment, in March 1997, her total monthly 
expenses exceeded her total monthly income by $166.00.  In 
the October 1997 Special Apportionment Decision, the 
appellant was awarded an apportionment in a monthly amount of 
$200.00, for support of the minor children.  The Board finds 
that this amount covers the appellant's excess monthly 
expenses.  The Board notes that generally a special 
apportionment of less than 20 percent would not provide a 
reasonable amount for any apportionee and the Board 
acknowledges that the $200 per month apportionment is well 
below this amount.  However, although the appellant has 
requested an increased apportionment, she clearly has not 
demonstrated that there exists financial hardship such that 
an amount in excess of $200 per month is warranted.  She has 
not documented that an increased apportionment is necessary 
in order to pay for essentials such as food, clothing, 
shelter or medical expenses for the veteran's minor children.  
With the current apportionment amount of $200 per month, the 
appellant's expenses approximates her income.  Further, as 
the veteran has not responded to requests for financial 
information, the Board is unable to determine whether an 
increased apportionment would result in undue financial 
hardship to him.  Therefore a "special" apportionment is 
not in order in this case at this time.  See 38 C.F.R. 
§ 3.451.

The Board acknowledges the appellant's contentions that the 
veteran does not provide financial support for the children, 
and that his behavior may be inappropriate.  While 
recognizing these contentions, the Board notes that the sole 
issue before the Board is whether the appellant warrants an 
increased apportionment of the veteran's VA disability 
compensation benefits according to VA laws and regulations.  
As discussed above, the Board finds that the current 
apportionment of $200.00 per month is proper, and an 
increased apportionment is not warranted at this time.

In conclusion, the Board finds that the preponderance of the 
evidence is against the award of an increased apportioned 
share of the veteran's VA compensation benefits on behalf of 
his minor children, and the appeal is denied.  As there is no 
approximate balance of positive and negative evidence 
regarding the merits of this claim, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b).



ORDER

An increased apportioned share of the veteran's VA 
compensation benefits on behalf of his two minor children, in 
excess of the total monthly amount of $200.00, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

